MORRIS, Judge.
In the record on appeal there appears the title “GROUPING of Exceptions and Assignments of Error.” Under this designation four “Groups” appear. Group I lists 35 exceptions. The only indication as to what the alleged error is is a reference to a page of the record. A cursory examination, however, reveals that the exceptions relate to several questions of law. “While the form of the assignments of error must depend largly upon *272the circumstances of each case, they should clearly present the error relied upon without the necessity of going beyond the assignment itself to learn what the question is. Thus, they must specifically show within themselves the questions sought to be presented, and a mere reference in the assignment of error to the record page where the asserted error may be discovered is not sufficient. Nevertheless, the assignment of error should indicate the page of the record where the exception is to be found.” 1 Strong, N.C. Index 2d, Appeal and Error, § 24, and cases there cited. The other four “Groups” are similarly defective and not in accordance with our Rules of Practice which are mandatory. Builders, Inc. v. Hollar, 7 N.C. App. 14, 171 S.E. 2d 60 (1969). Nye v. Development Co., 10 N.C. App. 676, 179 S.E. 2d 795 (1971), contains an excellent discussion of the same defects.
Group IV, in addition to the defects above, also fails to set out what the appellants contend the court should have charged in the three purported errors in the charge listed thereunder.
Because the purported assignments of error are ineffectual to present for review the questions sought to be presented, the appeal must be dismissed. We have, however, examined the record carefully, and we find no error in the trial sufficiently prejudicial to warrant the awarding of a new trial.
Appeal dismissed.
Judges Britt and Parker concur.